     Case: 5:20-cv-00331-DCR Doc #: 7 Filed: 08/03/20 Page: 1 of 5 - Page ID#: 27




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

    LATEEF GRIMSLEY,                            )
                                                )
          Petitioner,                           )       Civil Action No. 5: 20-331-DCR
                                                )
    v.                                          )
                                                )
    FRANCISCO QUINTANA, Warden,                 )        MEMORANDUM OPINION
                                                )            AND ORDER
          Respondent.1                          )

                                     *** *** *** ***

         Inmate/Petitioner Lateef Grimsley is presently confined at the Federal Medical Center

in Lexington, Kentucky. Proceeding without an attorney, Grimsley has filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 seeking placement in a halfway house for

the last twelve months of his sentence. [Record No. 1] Grimsley filed his petition in the United

States District Court for the District of New Jersey -- the Court which imposed his criminal

sentence. See United States v. Grimsley, No. 2: 14-CR-220-MCA-14 (D.N.J. 2014). That

Court concluded that Grimsley’s petition could only be filed in the district where he was

confined and transferred the petition to this Court. [Record No. 3 (citing Rumsfeld, 542 U.S.

at 443)].      This matter is pending for initial screening as required by 28 U.S.C.

§ 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).




1
       Grimsley named the United States of America as the respondent in this proceeding but
the correct respondent is the warden of the facility where the petitioner is confined. Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004). The Court, therefore, will substitute Francisco Quintana,
Warden of the Federal Medical Center, as the respondent in this proceeding.
                                              -1-
  Case: 5:20-cv-00331-DCR Doc #: 7 Filed: 08/03/20 Page: 2 of 5 - Page ID#: 28




       Grimsley states that he is “seeking the Court’s guidance in permitting him the

opportunity to seek 12-months Second Chance Act placement, so that Petitioner can take

advantage of whatever Community Programs are available.” [Record No. 1 at 5] In response

to the form petition’s queries about the prison’s administrative remedy process and his efforts

to exhaust it, Grimsley twice stated only “N/A.” Id. at 6, 7. In a memorandum attached to the

petition, Grimsley states that “once confronted with a copy of the statute and BOP Directive,

BOP Staff members have chosen to ignore the dictates of Congress to consider” his suitability

for halfway house placement. [Record No. 1-1 at 1] Apart from a conclusory assertion that

consideration of the pertinent factors set forth in 18 U.S.C. § 3621(b) warrants placement in a

halfway house for the full 12-month period permitted by 18 U.S.C. § 3624(c), Grimsley’s does

not set out any facts or information regarding his underlying offense, his prison disciplinary

history, his rehabilitative programming, or other factors pertinent to the Section 3621(b)

determination. See [Record No. 1-1 at 3]

       The Court has thoroughly reviewed Grimsley’s petition but concludes that it should be

dismissed because it is insufficient in several respects. Grimsley did not pay the required $5.00

filing fee or file a motion to proceed in forma pauperis. Further, his petition fails to include

sufficient factual detail regarding his claim to satisfy minimum pleading requirements. See

Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011) (applying the

pleading standard set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) to habeas corpus

petitions). And a prisoner must exhaust his administrative remedies before filing a habeas

corpus petition, Fazzini v. Northeast Corr. Center, 473 F.3d 229, 231, 235 (6th Cir. 2006),

something Grimsley’s petition indicates he did not do.



                                               -2-
   Case: 5:20-cv-00331-DCR Doc #: 7 Filed: 08/03/20 Page: 3 of 5 - Page ID#: 29




       Those defects could be remedied or excused in this proceeding, but others cannot.

Section 3624(c) authorizes the Bureau of Prisons to consider placing an inmate in a halfway

house for up to twelve months, but it does not require the BOP to do so even if the factors in

Section 3621(b) favor such a placement. See Heard v. Quintana, 184 F. Supp. 3d 515, 520-21

(E.D. Ky. 2016) (citing Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009)); Boals v.

Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2 (E.D. Ky. Dec. 11, 2015) (holding

that “the decision to place an inmate in pre-release community confinement and/or home

confinement is discretionary and will be ‘determined on an individual basis’ according to the

factors in 18 U.S.C. § 3621(b).”) (citing McIntosh v. Hickey, No. 10-cv-126-JMH, 2010 WL

1959308, at *3 (E.D. Ky. May 17, 2010)).

       In any event, the BOP’s placement decisions under Section 3621(b) are insulated from

judicial review by 18 U.S.C. § 3625: “The provisions of sections 554 and 555 and 701 through

706 of title 5, United States Code, do not apply to the making of any determination, decision,

or order under this subchapter.” Because Grimsley contends only that he is a good candidate

for a twelve-month placement in a halfway house, his petition fails to state a viable claim for

relief. See Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011) (“To find that prisoners can

bring habeas petitions under 28 U.S.C. § 2241 to challenge the BOP’s discretionary

determinations made pursuant to 18 U.S.C. § 3621 would be inconsistent with the language of

18 U.S.C. § 3625.”); Hunnicutt v. Hawk, 229 F.3d 997, 1000 (10th Cir. 2000) (“Because the

Administrative Procedure Act does not apply to § 3621, we may not review whether the BOP

erred in [the petitioner’s] particular case, but may only review whether the BOP exceeded its

statutory authority....”).



                                              -3-
  Case: 5:20-cv-00331-DCR Doc #: 7 Filed: 08/03/20 Page: 4 of 5 - Page ID#: 30




       The Court also lacks subject matter jurisdiction to entertain Grimsley’s claim because

it is not yet ripe for review. A federal court’s jurisdiction is limited by Article III of the

Constitution to actual cases and controversies. U.S. CONST. art. III, § 2. The doctrine of

ripeness establishes that courts only possess jurisdiction to decide “existing, substantial

controversies.” In re Cassim, 594 F. 3d 432, 437 (6th Cir. 2010). Here, Grimsley claims

entitlement to twelve months in a halfway house at the conclusion of his sentence. However,

he does not contend that BOP officials refused to consider the Section 3621(b) factors at all,

and hence his petition fails to evidence a “controversy” amenable to judicial resolution. Cf.

Specter v. Dir., Fed. Bureau of Prisons, No. 4:09-cv-191-TLW-TER, 2010 WL 883733, at *5

(D.S.C. Mar. 5, 2010). Further, because Section 3624(c)(1) limits halfway house placements

to twelve months, by policy the BOP does not make determinations regarding the length of

halfway house placement until 17 to 19 months before the expiration of the prisoner’s sentence.

Provenzale v. Farley, No. 1:11-cv-1318, 2012 WL 1068878, at *3 (N.D. Ohio Mar. 29, 2012).

Grimsley is not scheduled for release until October 2022, see https://www.bop.gov/inmateloc/,

or twenty-six months from now. Hence the BOP will not even make an initial assessment

regarding his halfway house placement until at least March 2021. Thus, Grimsley’s petition

is premature. Cf. Franks v. Farley, No. 4:12-cv-1122, 2012 WL 4760707, at *1-2 (N.D. Ohio

Oct. 4, 2012) (holding that where the “Petitioner is seeking an evaluation of whether he is

eligible for 12 months placement in a [halfway house]” but “the BOP has yet to refuse such a

request or indicate he will be deprived of an evaluation in the future[,]” the petition is not yet

ripe and must be dismissed for lack of jurisdiction). Accordingly, it is hereby

       ORDERED as follows:



                                               -4-
  Case: 5:20-cv-00331-DCR Doc #: 7 Filed: 08/03/20 Page: 5 of 5 - Page ID#: 31




       1.     Warden Francisco Quintana is SUBSTITUTED for the United States of

America as the sole respondent in this proceeding. The Clerk of the Court is directed to modify

the docket accordingly.

       2.     Grimsley’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

[Record No. 1] is DENIED.

       3.     This action is DISMISSED and STRICKEN from the Court’s docket.

       Dated: August 3, 2020.




                                              -5-
